United States Securities and Exchange Commission Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2008 Hercules Incorporated (Exact name of registrant as specified in its charter) Delaware 001-00496 51-0023450 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) Hercules Plaza 1313 North Market Street Wilmington, Delaware 19894-0001 (Address of principal executive offices) (Zip Code) (302) 594-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 14, 2008, Hercules Tianpu Chemicals, a 40% owned joint venture company of Hercules Incorporated, reported an incident on January 13, 2008 at one of its methylcellulose production lines in China. A news release regarding this matter is furnished as an exhibit hereto and incorporated by reference herein. - 2 - EXHIBIT INDEX Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 News Release of Hercules Incorporated dated January 14, 2008. - 3 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. January 14, 2008 By: HERCULES INCORPORATED /s/ Allen A. Spizzo Allen A. Spizzo Vice President and Chief Financial Officer - 4 -
